Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 02/13/2019.
Claims 21-39 are currently pending and have been examined in this application.

Claim Objection
Claim 39 is objected to for the following informality. Claim 39 recites, “A non-transitory computer-readable storage medium comprising programming instructions executable by a processor to implement the method of claim 1.” Claim 39 depends on claim 1 which has been cancelled. Appropriate correction is required. 
	Examiner has interpreted Claim 39 to be dependent on Claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is 
performing image or video analysis to identify words that define emotions of the one or more customers show in the at least one image or video
translating the identified words to numerical values in accordance with a pre-defined symbol coding scheme
combining the numerical values to derive a customer sentiment value for the one or more customers in the at least one image or video
 The limitation under its broadest reasonable interpretation covers Mental Processes related to observations and evaluations but for the recitation of generic computer components (e.g. a processor and memory). For example performing image analysis can be completed using the human mind or a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claim 30 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract idea. For instance, Claims 22 and 23 are directed to comparing facial expressions and movement patterns and Claims 24-29 are directed to improving accuracy of the customer. Dependent Claims 31-39 substantially recite the subject matter of Claims 22-29 and encompass the same abstract concept. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a camera, image/video analysis and a computer readable medium and Claim 30 recites the additional elements of a memory, a processor in communication with a memory for performing capturing/receiving of an 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously stated the Claims recite the additional elements of camera, a processor, and a memory and computer readable storage medium which are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer 


The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 21-39 are ineligible.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21-23, 25, 26, 30-32, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Datta (US2020/0202369)
Claim 21:
Datta discloses:
A method of image detection, comprising: capturing, by a camera, at least one image or video showing one or more customers in a facility; (see at least Figure 2 and ¶0055, capturing images in a retail environment)
performing image or video analysis to identify words that define emotions of the one or more customers shown in the at least one image or video; (see at least ¶0067-¶0068, facial recognition and/or machine learning used to determine emotion attributes)
translating the identified words to numerical values in accordance with a pre- defined symbol coding scheme; (see at least ¶0068, assigning unique scores to facial features detected by a facial recognition algorithm such as a unique score for facial features categorized according to the FACS)
and combining the numerical values to derive a customer sentiment value for the one or more customers in the at least one image or video. (see at least ¶0069, based on average, sum or product of weighted scores a determination is made that the image expresses a positive, neutral or negative emotion; see also ¶0068)

Claim 22:
Datta discloses claim 21. Datta further discloses:
wherein the words are identified by comparing facial expressions and movement patterns shown in the at least one image or video to reference facial expressions and movement patterns. (see at least ¶0068, determining unique score for facial features categorized according to FACS; see also ¶0070-¶0072)

Claim 23:
Datta discloses claim 22. Datta further discloses:
wherein the reference facial expressions and movement patterns are derived based on machine learned facial expressions and movement patterns of the one or more customers. (see at least ¶0068, detecting using facial recognition algorithms to detect facial features categorized according to FACS)

Claim 25:
Datta discloses claim 21. Datta further discloses:
further comprising improving an accuracy of the customer sentiment value based on machine learned customer information. (see at least ¶0067, facial recognition using machine learning to id person in image; see also ¶0072, facial recognition using machine learning to determine emotion attributes

Claim 26:

further comprising improving an accuracy of the customer sentiment value based on survey results. (see at least ¶0097, based on respondent emotional attribute value a related survey question can be determined)

Claim 39:
Datta discloses claim 21. Datta further discloses:
A non-transitory computer-readable storage medium comprising programming instructions executable by a processor to implement the method of claim 1. (see at least Abstract and Claim 17, CRM)

Claims 30-32, 34 and 35 for a computing device substantially recite Claims 21-23, 25 and 26 for a method and are rejected based on the same rationale as given above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta (US2020/0202369) in view of Smith et al. (US 2017/0046566).
	
Claim 24:
While Datta discloses claim 21, Datta does not explicitly disclose the following limitation; however, Smith does disclose:
further comprising improving an accuracy of the customer sentiment value based on social media information. (see at least ¶0006, determining a customer’s emotional status by facial recognition based on data gathered from video cameras and social media via sentiment analysis; see also ¶0042)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to 
Claim 33 for a computing device substantially recites the subject matter of Claim 24 and is rejected based on the same rationale.


Claims 27, 29, 36 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta (US2020/0202369) in view of Heaven et al. (WO 2017106972).
Claim 27:
While Datta discloses claim 21, Datta does not explicitly disclose the following limitations; however, Heaven does disclose:
further comprising improving an accuracy of the customer sentiment value based on customer inputs. (see at least ¶0095, in conjunction capture customer images to determine mood and customer inputting feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta with the guest tracking and feedback of Heaven such that the feedback can be evaluated by the venue to foster improvements and guest satisfaction.

Claim 29:

further comprising improving an accuracy of the customer sentiment value based on two or more of social media information, machine learned customer information, survey results, customer inputs, or employee inputs. (see at least ¶0095, in conjunction capture customer images to determine mood and customer inputting feedback)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta with the guest tracking and feedback of Heaven such that the feedback can be evaluated by the venue to foster improvements and guest satisfaction.
Claims 36 and 38 for a computing device substantially recites the subject matter of Claims 27 and 29 and are rejected based on the same rationale.

Claims 28 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Datta (US2020/0202369) in view of Pranger et al. (US 2019/0251359).
Claim 28:
While Datta discloses claim 21, Datta does not explicitly disclose the following limitation; however, Pranger does disclose:
further comprising improving an accuracy of the customer sentiment value based on employee inputs. (see at least Figure 6 and associated text; see also ¶0085-¶0090, emotive and feedback system captures customer experience including 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the analyzing of facial images to determine emotion attributes of Datta with the emotive recognition and feedback system of Pranger in order to improve conversation between CSR and the customer using a live interface and recommended actions for the CSR (see ¶0004).

Claim 37 for a computing device substantially recites the subject matter of Claim 28 and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Kannan et al. (US 2019/0156838) discloses determining a physiological state or emotion of a customer in a virtual environment.
Chang (US 10061977) discloses determining a mood for a crowd by capturing images of persons and using facial recognition to determine emotion of the person.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street

/Renae Feacher/
Primary Examiner, Art Unit 3683